                                                                                         Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 1 of 15


                                                                                    1   Zachary C. Frampton (SBN 303225)
                                                                                        Email: zframpton@reedsmith.com
                                                                                    2   Steven P. Warner (SBN 159404)
                                                                                        Email: swarner@reedsmith.com
                                                                                    3   REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    4   Los Angeles, CA 90071-1514
                                                                                        Telephone: +1 213 457 8000
                                                                                    5   Facsimile: +1 213 457 8080
                                                                                    6   Attorneys for Defendant
                                                                                        Synchrony Bank
                                                                                    7

                                                                                    8                         UNITED STATES DISTRICT COURT
                                                                                    9             EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
                                                                                   10 Rebekah Kearn,                                Case No.: 20-415
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                     Plaintiff,
                                                                                                                                    [Removal from the Superior Court of
                                                                                   12 vs.                                           California, County of Kern, Case No.
REED SMITH LLP




                                                                                   13 Synchrony Bank, Does 1-10 inclusive,          BCL-20-012486]
                                                                                   14                     Defendant.                NOTICE OF REMOVAL
                                                                                                                                    PURSUANT TO 28 U.S.C. § 1441
                                                                                   15
                                                                                                                                    Action Filed: April 15, 2020
                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19 TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR

                                                                                   20 THE EASTERN DISTRICT OF CALIFORNIA:

                                                                                   21        PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1441, and
                                                                                   22 1446, Defendant Synchrony Bank (“Synchrony”) hereby files a Notice of Removal

                                                                                   23 for the above-captioned action from the Superior Court of the State of California for

                                                                                   24 the County of Kern to the United States District Court for the Eastern District of

                                                                                   25 California. In support of this Notice of Removal, Synchrony states as follows:

                                                                                   26        1.       Synchrony is a named defendant in a lawsuit that was filed on April
                                                                                   27 15, 2020, in the Superior Court of Kern, California, styled Rebekah Kearn v.

                                                                                   28

                                                                                                                              –1–
                                                                                                                       NOTICE OF REMOVAL
                                                                                        Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 2 of 15


                                                                                    1 Synchrony Bank, and Does 1-10, Inclusive, Case No. BCL-20-012486 (the “State

                                                                                    2 Court Action”).

                                                                                    3        2.         On May 13, 2020, Synchrony received a copy of the Summons,
                                                                                    4 Complaint, and Civil Case Cover Sheet. True and correct copies are attached hereto

                                                                                    5 as Exhibit A.

                                                                                    6        3.         As set forth more fully below, this case is properly removed to this
                                                                                    7 Court pursuant to 28 U.S.C. § 1441 because Synchrony has satisfied the procedural

                                                                                    8 requirements for removal, and this Court has subject matter jurisdiction over this

                                                                                    9 action pursuant to 28 U.S.C. § 1331.

                                                                                   10                                GROUNDS FOR REMOVAL
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 I. Synchrony Has Satisfied The Procedural Requirements For Removal.

                                                                                   12        4.         On May 13, 2020, Synchrony received a copy of the Complaint.
REED SMITH LLP




                                                                                   13 Therefore, this Notice of Removal is timely filed under 28 U.S.C. § 1446(b) because

                                                                                   14 Synchrony is filing its Notice of Removal within 30 days of its receipt of the initial

                                                                                   15 pleading setting forth the claim for relief upon which the action is based.

                                                                                   16        5.         This Court is the proper division because it embraces the Superior
                                                                                   17 Court of the State of California for the County of Kern, where Plaintiff’s action is

                                                                                   18 pending. See 28 U.S.C. §§ 1441 and 1446(a).

                                                                                   19        6.         No previous request has been made for the relief requested herein.
                                                                                   20        7.         Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal
                                                                                   21 is being served on Plaintiff, and a copy is being filed with the State Court Clerk.

                                                                                   22 II.   Removal Is Proper Because This Court Has Subject Matter Jurisdiction.
                                                                                   23        8.         Under 28 U.S.C. § 1331, United States District Courts are vested
                                                                                   24 with jurisdiction to consider cases or controversies “arising under” the laws of the

                                                                                   25 United States of America. See 28 U.S.C. § 1331.

                                                                                   26        9.         Removal of such cases is governed by 28 U.S.C. § 1441(b). Section
                                                                                   27 1441(b) makes clear that a case brought in state court, raising a federal question,

                                                                                   28

                                                                                                                             –2–
                                                                                                                      NOTICE OF REMOVAL
                                                                                        Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 3 of 15


                                                                                    1 “shall be removable” to the United States District Courts “without regard to the

                                                                                    2 citizenship or residence of the parties.” See 28 U.S.C. § 1441(b) (emphasis added).

                                                                                    3         10.      Here, Plaintiff’s Complaint purports to assert a claim against
                                                                                    4 Synchrony for alleged violations of the Telephone Consumer Protection Act, 47

                                                                                    5 U.S.C. § 227 et seq. (the “TCPA”). See Complaint ¶¶ 21-26.

                                                                                    6         11.      Plaintiff’s Complaint alleges Synchrony is improperly using an
                                                                                    7 automatic telephone dialing system to call Plaintiff’s cellular phone, an alleged

                                                                                    8 violation of a federal statute, the TCPA, and consequently Plaintiff’s Complaint

                                                                                    9 “arises under” the laws of the United States. See 28 U.S.C. § 1331. Therefore, this

                                                                                   10 Court may properly exercise jurisdiction over this claim.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         12.      To the extent that any other claims in this action may arise under
                                                                                   12 state law, supplemental jurisdiction over such claims exists pursuant to 28 U.S.C. §
REED SMITH LLP




                                                                                   13 1367.

                                                                                   14         13.      Given that the requirements for federal question jurisdiction are
                                                                                   15 satisfied, this case is properly removed.

                                                                                   16         WHEREFORE, Defendant Synchrony Bank, by counsel, respectfully requests
                                                                                   17 that the above-referenced action, originally filed in the Superior Court of the State

                                                                                   18 of California for the County of Kern, be removed to this Court pursuant to 28 U.S.C.

                                                                                   19 §§ 1441 and 1446.

                                                                                   20

                                                                                   21 DATED: June 11, 2020                        REED SMITH LLP
                                                                                   22

                                                                                   23                                             /s/ Steven P. Warner
                                                                                                                            By:_______________________
                                                                                                                            Steve Warner
                                                                                   24                                       Attorneys for Defendant
                                                                                   25
                                                                                                                            Synchrony Bank

                                                                                   26
                                                                                   27

                                                                                   28

                                                                                                                            –3–
                                                                                                                     NOTICE OF REMOVAL
                                                                                         Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 4 of 15


                                                                                    1                              CERTIFICATE OF SERVICE
                                                                                    2         I certify that on this 11th day of June, 2020, the foregoing I caused the
                                                                                    3
                                                                                        foregoing to be served in accordance with the Court’s CM/ECF system which will
                                                                                    4

                                                                                    5 send notification of such filing by notice via email to the ECF participants of record a

                                                                                    6 true copy of this document.

                                                                                    7

                                                                                    8
                                                                                                                               By:        /s/ Steven P. Warner
                                                                                    9                                                Steve Warner
                                                                                                                                     Attorneys for Defendant
                                                                                   10                                                Synchrony Bank
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28

                                                                                                                             –4–
                                                                                                                      NOTICE OF REMOVAL
Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 5 of 15




                  EXHIBIT A




                         EXHIBIT A
   Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 6 of 15
                                              Service of Process
                                              Transmittal
                                                                         05/13/2020
                                                                         CT Log Number 537660396
TO:      Talaya Kluttz
         Synchrony Financial
         380 St. Peter Street, Suite 1100
         Saint Paul, MN 55102

RE:      Process Served in California

FOR:     Synchrony Bank (Domestic State: UT)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                    REBEKAH KEARN, PLTF. vs. SYNCHRONY BANK, ET AL., DFTS.
DOCUMENT(S) SERVED:                 -
COURT/AGENCY:                       None Specified
                                    Case # BCL20012486
ON WHOM PROCESS WAS SERVED:         C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:           By Process Server on 05/13/2020 at 10:55
JURISDICTION SERVED :               California
APPEARANCE OR ANSWER DUE:           None Specified
ATTORNEY(S) / SENDER(S):            None Specified
ACTION ITEMS:                       SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780130774825

                                    Image SOP

                                    Email Notification, Talaya Kluttz talaya.l.kluttz@syf.com

                                    Email Notification, Synchrony Financial Litigation
                                     syf.litigation@synchronyfinancial.com

                                    Email Notification, DAKEISHA GEARHEART dakeisha.gearheart@syf.com

SIGNED:                             C T Corporation System
ADDRESS:                            155 Federal St Ste 700
                                    Boston, MA 02110-1727
For Questions:                      800-448-5350
                                    MajorAccountTeam1@wolterskluwer.com




                                                                         Page 1 of 1 / AV
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
                  Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 7 of 15
                                                                                                                                                    SUM-100
                                     SUMMONS                                                                             FOfi COURT use ONLY
                                                                                                                     (SOLO PARA USO OB LA CORTE}
                                 (CITACtON JUDICIAL)                                                                 ELECTRONICALLY FILED
NOTICE TO DEFENDANT:                                                                                                                     5/11/2020
(AVISO AL DEMANDADO):                                                                                            Kern County Superior Court
 SYNCHRONY BANK, Does 1-10 inclusive.                                                                                     By Candice Rocha, Deputy


YOU ARE BBNG SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO el DEMANDANTE):
REBEKAH KEARN,

 NOTICE! You have been sued. The court nrtay dedde against you vrithout your being heard unless you respond within 30 days. Read the Information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a oopy
 served on the plaintiff. A letter or phone call will not protect you. Your vwitten response must be In proper legal form If you want the court to hear your
 case. There may be a court form that you can use for y^r response. You can find these court fonrts and more Information at the California Courts
 Cfoline Self-Help Center (www.courtfnfo.ca.gov/setfTie/p). your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a foe waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further wamlr^ ^m the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a non^mMit legal ser>Hces program. You can locate
 these nonprofit groups at the Caiifomla Legal Senrlces Web site {vnw/JavYhelpcallfomla.org), the California Courts Online Self-Help Center
 {vMw.eourtinfo.CR.gov/selfhalp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived foes and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 /AVISO/ Lo han demandatio. SI no rasponde dentro da 30 dlas, la corta pueda deckllr an su contra sin escuchar su vorsldn. Loa la Infdrmacldn a
 continuacldn.
    TIena 30 DIAS DE CALENDARIO despu^a da qua la antraguen asta dtadOn y papeJas lagalas para presentar una respuesfo por escrilo an esta
 corta y hacar qua so entragua una copla al damandania. Una carta o una llamada talefOnlca no lo profogen. Su raspuaste por ascrito tiana qua estar
 an formato lagal correcto d desea qua procasen su easo an la oorta. EsposlUa quahaya un fbrmulario qua u^ad pueda usarpara suraspuasta.
 Pueda artcontrar estos hjrmularlos da la corta y mds Informacldn an el Centro de Ayuda da las Cortes da Caf/fom/a (Www.sueorte.ca.govJ, an la
 blbUoteca de leyes de su condado o an la corta qua le queda mds carea. Si no pueda pagar la cuota da prasentadCn, p/da el secretario de la corta
 qua la d6 un foimufarto de exendOn de pago de cuotas. Si no presenta su respuesta a tiempo, pueda pardar al case por incumpllmlento y la corta la
 podrO quitar su sualdo, dinero y blenas sin m6s advartanda.
   Hay otros requldtos legates. £s recomendabla qua llama a un abogado inmedlatamenta. SI no conoce a un abogado, pueda llamar a un sanddo da
 remteldn a abc^ados. SI no pueda pagar a un abogado. as posible qua cumpla con los raqulsltos para obtaner servidos lagalas gratuitos de un
 programa de servidos legates sin Ones de lucro. Pueda etKontrar estos grupos sin fines de lucre an el sillo vrab da California Legal Services,
 (Www.lawhelpcallfomla.orgJ, en el Certiro de Ayuda de las Cortes de Caiifomla, (Www.8ucorte.ca.govJ o poniendose an contacto con la corta o el
 cotaglo de abogados locales. AVISO: Por ley. la corta tiene deredto a redamar las cuotas y los oostos exentos por Imponer un gravamen sobra
 cualquler recuperaddn de $10,000 6 mbs de valor reciblda medlante un acuerdo o une concesfdn de arbitraje an un caso de derecho cMI. Tiene que
 pagar el gravamen da la carte antes de que la corta pueda desechar el caso.
The name and address of the court is:
(El nombre y direcddn da la corta as): Metropolitan Division                                                               BCL-20-012486
 1415 Truxton Ave
 Bakersfield, CA 93301
The name, address, and telephone number of plaintiff’s attorney, or plaintiff without an attorney, is;
(El nombra, la dlracddn y al numaro da talOfono del abogado del demendente, o del damandania qua no tiene abogado, as):
Todd M. Friedman, Adrian R. Bacon, 21550 Oxnard St., Suite 780 Woodland Hills, CA 91367, 323-306-4234
                                                                    Clerk, by                                                                        , Deputy
DATE: 5/11/2020
 (Fecha)
                               TAMARAH HARBER-PICKENS                               Candice Rocha                                                     (Adjunto)
                                                                    (Sacratario)
/Forpmof of servfce of this summons, um Proof of Service of Summons (form POS-OtO).)
(Para prvaba de antraga da esta dtatidn use el formulario Proof of Service of Summons, (POS-010)).
                                NOTICE TO THE PERSON SERVED: You are served
  I8EAL1                        1. I     I as an Individual defendant
                                2. I-----1 as the person sued under the fictitious name of ('^ec/6'/-


                                     3.         on behalf of/spec/^J:
                                                                                    SYNCHRONY BANK
                                          under l)x) CCP 416.10 (corporation)                 [___] CCP 416.60 (minor)
                                                I   I CCP 416.20 (defunct corporation)        I   I CCP 416.70 (conservatee)
                                                I   I CCP 416.40 (association or partnership) |   | CCP 416.90 (authorized person)
                                         ^   I    I other (specify):
                                     4. lY^ by personal delivery on (date):                     ^ -2- D
                                                                                                                                                        Pago 1 of 1
 Fom Adopted ler Uandaory Uee
   JudMal Could of CtfUonila
                                                                      SUMMONS                                                 Code <V CMI Procedure §§ 412.20.48S
                                                                                                                                              wiMV.eotfftMixco.gDt'
  SUM-tOO [Rev. July 1,2008)
                                                                                                                                          American LegalNei, ew.
                                                                                                                                          nMNr.FormaMterMeu'.com
          Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 8 of 15


                                                                                    ELECTRONICALLY F LED
                                                                                           4/15/2020 2:2 I PM
 1   Todd M. Friedman (216752)                                                    Kern County Superior C ourt
     Adrian R. Bacon (280332)                                                      By Candice Rocha, Deputy
 2   Law Offices of Todd M. Friedman, P.C.
 3   21550 Oxnard St,, Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
     Fax: 866-633-0228
 5   tfriedman@toddflaw.coin
 6   abacon@.toddflaw.com

 7   Attorneys for Plaintiff
 8                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                              FOR THE COUNTY OF KERN
                                 LIMITED JURISDICTION
10
                                                      ) Case No.       BCL-20-012486
11   REBEKAH KEARN,                                   )
12                                                    ) COMPLAINT
     Plaintiff,                                       ) (Amount not to exceed $10,000)
13                                                    )
             vs.                                      )         1. Violation of Rosenthal Fair Debt
14                                                                 Collection Practices Act
                                                      )
15   SYNCHRONY BANK, Does I-10 inclusive, )                     2. Violation of Telephone Consumer
                                                      )            Protection Act
16   Defendant.                                       )
17
                                          I. INTRODUCTION
18
              1.    This is an action for damages brought by an individual consumer for
19
     Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal Civ Code
20
     §1788, et seq. (hereinafter “RFDCPA”) which prohibits debt collectors from engaging in
21
     abusive, deceptive, and unfair practices. Ancillary to the claims above, Plaintiff further alleges
22
     claims for Defendant’s violations of the Telephone Consumer Protection Act., 47 U.S.C. §227,
23
     et seq. (hereinafter “TCPA”).
24
                                           H. PARTIES
25
             2.     Plaintiff, REBEKAH KEARN (hereinafter “Plaintiff’), is a natural person
26
     residing in Kern County in the state of California and is a “debtor” as defined by Cal Civ Code
27
     § 1788.2(h).
28



                                                Complaint - 1
          Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 9 of 15



 1
             3.      At all relevant times herein, Defendant, SYNCHRONY BANK., (hereinafter
 2   “Defendant”), is a company engaged, by use of the mails and telephone, in the business of
 3   collecting a debt from Plaintiff which qualifies as a “consumer debt,” as defined by Cal Civ
 4   Code §1788.2(f). Defendant regularly attempts to collect debts alleged to be due them, and
 5
     therefore is a “debt collector” as defined by the RFDCPA, Cal Civ Code § 1788.2(c). Further,
 6   Defendant uses an “automatic telephone dialing system” as defined by the TCPA, 47 U.S.C.
 7   §227.
 8                                    III. FACTUAL ALLEGATIONS
 9           4.      At various and multiple times prior to the filing of the instant complaint,
10   including within the one year preceding the filing of this complaint, Defendant contacted
11   Plaintiff in an attempt to collect an alleged outstanding debt.
12           5.      Plaintiff financed a mattress purchase through defendant in April 2017. The
13   purchase was paid off August 2017.
14           6.      In or around May of 2017, Defendant reported a derogatory remark on
15   Plaintiffs consumer credit report, namely a debt that Plaintiff does not owe. The debt is
16   associated with a second mattress purchase that was not authorized by Plaintiff.
17           7.      Thereafter Defendant began making numerous calls to Plaintiffs phone number
18   ending in -5642 in an attempt to collect on the debt she does not owe. Defendant repeatedly
19   called Plaintiff from numbers verified to be owned by Defendant.
20           8.      Plaintiff disputed the fraudulent charges with Defendant’s fraud department.
21           9.      Defendant’s fraud department resolved Plaintiffs dispute in her favor.
22           10.     Thereafter, Defendant transferred the balance to a new account and resumed
23   their pattern of calling Plaintiff to collect on a debt that is not hers.
24           11.     Defendant used an “automatic telephone dialing system,”- as defined by 47
25   U.S.C. § 227(a)(1), to place its repeated collection calls to Plaintiffs seeking to collect the debt
26   allegedly owed.
27           12.     Defendant’s calls constituted calls that were not for emergency purposes as
28   defined by 47 U.S.C. § 227(b)(1)(A).


                                                   Complaini - 2
          Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 10 of 15



  1
              13.    Defendant’s calls were placed to telephone number assigned to a cellular
  2   telephone service for which Plaintiffs incur a charge for incoming calls pursuant to 47 U.S.C.
  3
      §227(b)(l).
  4           14.    As a result of Defendant’s actions, Plaintiff have retained counsel.
  5
              15.    §1788.17 of the RFDCPA mandates that every debt collector collecting or
  6
      attempting to collect a consumer debt shall comply with the provisions of Sections 1692b to
  7
      1692j, inclusive, of, and shall be subject to the remedies in Section 1692k of, Title 15 of the
• 8
      United States Code statutory regulations contained within the FDCPA, 15 U.S.C. §1692d, and
  9
      §1692d(5).
 10
              16.    Defendant’s conduct violated the RFDCPA in multiple ways, including but not
 11
      limited to:
 12
                     a) Falsely representing the character, amount, or legal status of
 13
                          PlaintifPs debt (15 U.S.C. § 1692e(2)(A));
 14
                     b) Communicating        or threatening         to   communicate     credit
 15
                          information which is known or which should be known to be
 16
                          false (15 U.S.C. § 1692e(8));
 17
                     c) Using false representations and deceptive practices in
 18
                          connection with collection of an alleged debt from Plaintiff (15
 19
                          U.S.C. § I692e(l0));
20                   d) Causing a telephone to ring repeatedly or continuously to
21
                          annoy Plaintiff (Cal Civ Code § 1788.11 (d));
22                   e) Communicating, by telephone or in person, with Plaintiff with
23                        such frequency as to be unreasonable and to constitute an
24                        harassment to Plaintiff under the circumstances (Cal Civ Code
25                        § 1788.11(e));
26                         Causing     Plaintiffs   telephone       to   ring   repeatedly   or
                     f)
27                        continuously with intent to harass, annoy or abuse Plaintiff (§
28
                          1692d(5));


                                                    Complaint - 3
         Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 11 of 15



 1                  g) Communicating with Plaintiff at times or places which were
 2
                        known or should have been known to be inconvenient for
 3
                        Plaintiff (§1692c(a)(l)); and.
 4
                    h) Engaging in conduct the natural consequence of which is to
 5
                        harass, oppress, or abuse Plaintiff (§ 1692d)).
 6                  Defendant’s conduct violated the TCPA by:
            17.
 7
                    a) using any automatic telephone dialing system or an artificial
 8                      or pre-recorded voice to any telephone number assigned to a
 9
                        paging service, cellular telephone service, specialized mobile
10                      radio service, or other radio common carrier service, or any
11                      service for which the called party is charged for the call (47
12
                        use §227(b)(A)(iii)).
13                  As a result of the above violations of the RPDCPA and TCPA, Plaintiff suffered
            18.
14
     and continues to suffer injury to Plaintiff’s feelings, personal humiliation, embarrassment,
15   mental anguish and emotional distress, and Defendant is liable to Plaintiff for Plaintiffs actual
16   damages, statutory damages, and costs and attorney’s fees.
17
                             COUNT I: VIOLATION OF ROSENTHAL
18                         FAIR DEBT COLLECTION PRACTICES ACT
19          19.     Plaintiff reincorporates by reference all of the preceding paragraphs.
20
            20.     To the extent that Defendant’s actions, counted above, violated the RFDCPA,
21   those actions were done knowingly and willfully.
22
                             COUNT 11: VIOLATION OF TELEPHONE
23
                                  CONSUMER PROTECTION ACT
24
            21.     Plaintiff incorporates by reference all of the preceding paragraphs.
25
            22.     The foregoing acts and omissions of Defendant constitute numerous and
26   multiple negligent violations of the TCPA, including but not limited to each and every one of
27
     the above cited provisions of 47 U.S.C. § 227 et seq.
28
            23.     As a result of Defendant’s negligent violations of 47 V.S.C. §227 et seq.,


                                                Complaint ■ 4
         Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 12 of 15



 1
     Plaintiff is entitled an award of $500.00 in statutory damages, for each and every violation,
 2
     pursuant to 47 U.S.C. § 227(b)(3)(B).
 3
               24.   The foregoing acts and omissions of Defendant constitute numerous and
 4
     multiple knowing and/or willful violations of the TCPA, including but not limited to each and
 5
     every one of the above cited provisions of 47 U.S.C. § 227 el seq.
 6             25.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227
 7
     el seq.. Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every
 8
     violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 9
               26.   Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the
10
     future.
11
                                          PRAYER FOR RELIEF
12
               WHEREFORE, Plaintiff respectfully prays that judgment be entered against the
13   Defendant for the following:
14                   A. Actual damages;
15                   B. For statutory damages of $1,000.00 pursuant to Cal. Civ. Code
16                      §1788.30;
17                   C. For statutory damages of $1,000.00 pursuant to 15 U.S.C.
18                      §1692k(a)(l) of the FDCPA, made applicable through Cal. Civ. Code
19                      § 1788.17 of the RFDCPA;
20                   D. As a result of Defendant’s negligent violations of 47 U.S.C.
21                      §227(b)(J), Plaintiff is entitled to and request $500 in statutory
22                      damages, for each and every violation, pursuant to 47 U.S.C.
23                      227(b)(3)(B);
24                   E. As a result of Defendant’s willful and/or knowing violations of 47
25
                        U.S.C. §227(b)(J), Plaintiff is entitled to and requests treble damages,
26                      as provided by statute, up to $1,500, for each and every violation,
27
                        pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C) and
28
                     F. Costs and reasonable attorney’s fees;


                                                  Complaim - 5
     Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 13 of 15




 1            G. Any and all other relief that the Court deems just and proper.
 2               PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
 3
 4      Respectfully submitted this 15* day of April, 2020.
 5
 6                                    By:
                                              Todd M. Friedman, Esq.
 7                                            Law Offices of Todd M. Friedman, P.C.
                                              Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            Complaint - 6
                                                                                                                                                                                                        (Is
                    Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 14 of 15

                                                                                                                              (
                                                                                                                                                      4/15/2020 2:28 P^ii .
                                                                                  ^. -          iU-X!'i-7S                                    Kern County Superior Cou h
                                                                                                                                               By Candice Rocha, Depujy
                                                                                                                              i
                                                                                                                                                                                              y
                                                                                                                                                                                              )?■
                                                                                                                              !
     i'
     5
     bisigi^^»iB'Mel=opoUtafflDivtsion-i

                                                                                                                             J i^^ij.'rrrrxgr - ■-«                                                *i
                                                                                                                                                                       iATiaj'*'''

                                                                                                                                  ^»ISttI-012486
          nsp 's^                                               i Sjeounfer.:                    lg|J Uomaor,
                                                                                                                                  '-^       ■■




              fex^f$i5iqop)Xj$25:Wd^^^^                                           -■lOgPr^l,
                              ___ m7hsyir6:bmWmu'stitiQim^medi(seelnsrucims:6ft:^^^
                                                                                                                                                                                                   •i
                                                                                                                                                                                                   ‘




          !fot&r-pi/PDJwD:n»ere6nai:ift'rurvmroDe^                 O {OiJiBr:Cdiieciibn3l(09)i                         CHI ‘ebnatfuciion.iefBci.Cioi                                               j
                                                                   ®iii„summ:e-S6V6m«SS5,                              ESI ;i^«@,)j
                                                                   |:^innttfftf r«ritrnrti(S7):/^                      I - I Securitlssrmiqailbn (28):                                             I
                                                                   (Sl'itm^^eni.^omMlnYefse^                           El InsUrancetavairaiardalmslirislngSf^^^^^
          i&oS^p.pMci:(23j                                                                                             ~


; I I i^f-nmffishlSinSVi                                           iUnlawfufdrtiliToa                                   E3 EnfarcementMMSmanl (?P i                                                I
h prtsiii
^! |BlfFfeuf(16)L
                                                           ■ :HPiSsfis
                                                                  .Oi^ResibenUa^Sa)                                    SfRlCO^(27)i
                                                                                                                                                                                     .             [

                                                                                                                                                                                                   1
          i

?
                                                                   sigaiia,M
                                                                                                                                                                                         nggntr-   :•



                                                                                          ll^ifessispifaM
                                                                                                                                                                        Lc;®pu'nitife,i

 f5i' ifhls-casie3       l0^1^tS'n'ot3^!aTc^a^^ac^ibnlsult.-:t
e®. El^^ra^fli^llmown'rBfafBd^cSesY^lBfandLservefainDtlwiofirebfedicase.^fyouimeyusevftifpii^iiy^j^',

*ii|w_ ............ -
 j, jpQqirtyiy; r riCOlH an5TOt;s?fw^Bijn!nL'mt={»^'P*^"ggV&tgTPi<3?.tt>ras4^«Sr;                  i.rS^rgi:2y2Sgs;;ai"jag-Z3?SL*igr:”---*^±'!i^!:‘!:arYv‘BBaw.4tt>afeiTOr:gr:r'/r.':i«a2'i:';.
c^tft\i;;j::::>a>^.3?:u.4^/4^'3»^gifrrpeowpaiNTMAME)?^ii':vv4n::‘'>.?-^..ira:-:i::!.rii:^:?rL^____ ’i’.~^“3c:-yS“'ir-i(s»cwTuRs,oF,,p4nry.oaATTOnNEY'roRPAfiTy>>^-;/;;v“^/:::i-Ttit'


 ^^^^^papisisfiSspsisisiispassBiSi*
[■


                                                                        it                                                                                  ........         iiw.coMfl)hte.ca^'!
                                                                                                                                                                   •:
                                                                                                                                                                   fJSSSKl:
                   Case 1:20-cv-00815-NONE-JLT Document 1 Filed 06/11/20 Page 15 of 15
                                                                                                                                      CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case, if the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court
To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit A collections case does not include an action seeking the following; (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing frie appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                            Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
          DamageAA/rongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                           Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                              or wrongful eviction)                   Claims Involving Mass Tort (40)
          motorist claim subject to                       Contract/Warranty Breach-Seller                 Securities Litigation (28)
          arbitration, check this item                         Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                                Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                         (arising from provisionally complex
Property Damage/Wrongful Death)                           Other Breach of ContractA/Varranty                   case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                        book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                        Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
          Asbestos Personal Injury/                       Other Promissory Note/Collections                          County)
                Wrongful Death                                 Case                                           Confession of Judgment (non­
                                                     Insurance Coverage (not provisionally                           domestic relations)
     Product Liability (not asbestos or
          toxic/environmental) (24)                       complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice-                            Other Coverage                                           (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health Care                  Contractual Fraud                                        Judgment on Unpaid Taxes
                Malpractice                               Other Contract Dispute                              Other Enforcement of Judgment
                                                 Real Property                                                       Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip             Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                and fall)                                 Condemnation (14)                               RICO (27)
          Intentional Bodily ln]ury/PD/WD           VWongful Eviction (33)                                Other Complaint (not specified
                (e.g., assault, vandalism)                                                                    above) (42)
                                                     Other Real Property (e.g., quiet title) (26)             Declaratory Reiief Only
          Intentional Infliction of                      Writ of Possession of Real Properly
                Emotional Distress                                                                            Injunctive Relief Only (non­
                                                          Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                        Other Real Property (not eminent                    Mechanics Lien
          Other pyPDMD                                    domain, landlord/tenant, or                         Other Commercial Complaint
                                                                                                                     Case (non-tortMon-complex)
Non-PI/PD/WD (Other) Tort                                 foreclosure)                                        Other Civil Complaint
     Business Tort/Unfair Business               Unlawful Detainer                                                  (non-tort/non-complex)
        Practice (07)                                Commercial (31)                                  Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                    Dnjgs (38) (if the case involves illegal                  Governance (21)
          harassment) (08)                                drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                    report as Commercial or Residential)                above) (43)
           (13)                                  Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                     Workplace Violence
     Intelledual Property (19)                       Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                            Abuse
         Legal Malpractice                               Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                          Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ-Other Limited Court Case                               Claim
Employment                                                    Review                                          Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010 [Rev. Jury 1,2007]                                                                                                                 Page 2 of 2
                                                     CIVIL CASE COVER SHEET
